As filed with the Securities and Exchange Commission on May 6, 2010 File No.001-34679 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIESPursuant to Section 12(b) or 12(g) of The Securities Exchange Act of 1934 Vishay Precision Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-0986328 (State or other jurisdiction of (IRS employer identification no.) incorporation or organization) 3 Great Valley Parkway, Suite 150 Malvern, PA 19355 (Address of principal executive offices) 484-321-5300 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.10 par value New York Stock Exchange (Title of Class) (Exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filerx(Do not check if a smaller reporting company) Smaller reporting company o Item 1. Business The following sections of our information statement, filed as Exhibit 99.1 to this Form 10, are hereby incorporated by reference: Summary Risk Factors Forward-Looking Information Description of Our Business Management’s Discussion and Analysis of Financial Condition and Results of Operations Certain Relationships and Related Party Transactions – Agreements with Vishay Intertechnology Where You Can Find More Information Item 1A. Risk Factors The following sections of our information statement, filed as Exhibit 99.1 to this Form 10, are hereby incorporated by reference: Risk Factors Forward-Looking Information Item 2. Financial Information The following sections of our information statement, filed as Exhibit 99.1 to this Form 10, are hereby incorporated by reference: Summary Risk Factors Capitalization Selected Historical Financial Data Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Properties The following section of our information statement, filed as Exhibit 99.1 to this Form 10, is hereby incorporated by reference: Description of Our Business—Properties Item 4. Security Ownership of Certain Beneficial Owners and Management The following section of our information statement, filed as Exhibit 99.1 to this Form 10,is hereby incorporated by reference: Security Ownership of Certain Beneficial Owners 2 Item 5. Directors and Executive Officers The following section of our information statement, filed as Exhibit 99.1 to this Form 10, is hereby incorporated by reference: Management Item 6. Executive Compensation The following sections of our information statement, filed as Exhibit 99.1 to this Form 10,are hereby incorporated by reference: Management Executive Compensation Historical Compensation Tables Item 7. Certain Relationships and Related Transactions The following sections of our information statement, filed as Exhibit 99.1 to this Form 10, are hereby incorporated by reference: Summary Risk Factors Management’s Discussion and Analysis of Financial Condition and Results of Operations Management Certain Relationships and Related Transactions Item 8. Legal Proceedings The following section of our information statement, filed as Exhibit 99.1 to this Form 10, is hereby incorporated by reference: Description of Our Business—Legal Proceedings Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters The following sections of our information statement, filed as Exhibit 99.1 to this Form 10, are hereby incorporated by reference: Summary The Spin-off Risk Factors Dividend Policy Description of Our Capital Stock Item 10. Recent Sales of Unregistered Securities Not applicable 3 Item 11. Description of Registrant’s Securities to be Registered The following section of our information statement, filed as Exhibit 99.1 to this Form 10, is hereby incorporated by reference: Description of Our Capital Stock Item 12. Indemnification of Directors and Officers The following section of our information statement, filed as Exhibit 99.1 to this Form 10, is hereby incorporated by reference: Description of Our Capital Stock – Limitation on Liability of Directors and Indemnification of Directors and Officers Item 13. Financial Statements and Supplementary Data The following sections of our information statement, filed as Exhibit 99.1 to this Form 10, are hereby incorporated by reference: Summary Selected Historical Financial Data Management’s Discussion and Analysis of Financial Condition and Results of Operations Unaudited Pro Forma Combined and Consolidated Financial Statements Index to Combined and Consolidated Financial Statements (and the financial statements referenced therein) Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable Item 15. Financial Statements and Exhibits The following section of our information statement, filed as Exhibit 99.1 to this Form 10, is hereby incorporated by reference: Index to Combined and Consolidated Financial Statements (and the financial statements referenced therein) Exhibits 3.1† Form of Amended and Restated Certificate of Incorporation of the Registrant 3.2† Form of Amended and Restated Bylaws of the Registrant 10.1 Form of Master Separation and Distribution Agreement between the Registrant and Vishay Intertechnology, Inc. (“Vishay Intertechnology”) 10.2 Form of Tax Matters Agreement between the Registrant and Vishay Intertechnology 4 Exhibits, continued 10.3† Form of Trademark License Agreement between Registrant and Vishay Intertechnology 10.4 Form of Employee Matters Agreement between the Registrant and Vishay Intertechnology 10.5 Form of Transition Services Agreement between the Registrant and Vishay Intertechnology 10.6* Form of Supply Agreement between Vishay Advanced Technology, Ltd., a subsidiary of the Registrant as Supplier and Vishay Dale Electronics, Inc., a subsidiary of Vishay Intertechnology as Buyer. 10.7 Form of Secondment Agreement between the Registrant and Vishay Intertechnology 10.8 Form of Patent License Agreement between the Registrant and Vishay Dale Electronics, Inc., a subsidiary of Vishay Intertechnology 10.9† Form of Real Property Lease Agreement between Vishay Advanced Technology, Ltd., a subsidiary of the Registrant and Dale Israel Electronic Industries Ltd., a subsidiary of Vishay Intertechnology (Be’er Sheva, Israel) 10.10† Form of Vishay Precision Group, Inc. 2010 Stock Incentive Program 10.11 Form of WarrantAgreement 10.12 Form of Note Instrument 10.13 Form of Put and Call Agreement 10.14* Form of Supply Agreement between Vishay Dale Electronics, Inc., a subsidiary of Vishay Intertechnology as Supplier and Vishay Advanced Technology, Ltd., a subsidiary of the Registrant as Buyer 10.15* Form of Supply Agreement between Vishay Measurements Group, Inc., a subsidiary of the Registrant as Supplier and Vishay S.A., a subsidiary of Vishay Intertechnology as Buyer 21† Subsidiaries of the Registrant 99.1 Preliminary Information Statement, dated as of May 6, † Previously filed on March 26, 2010. * Confidential treatment has been requested with respect to certain portions of this Exhibit. Omitted portions have been filed separately with the Securities and Exchange Commission. 5 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement on Form 10 to be signed on its behalf by the undersigned, thereunto duly authorized, in Malvern, Pennsylvania, on May 6, 2010. Vishay Precision Group, Inc. By: /s/ Ziv Shoshani Ziv Shoshani President Chief Executive Officer-designate principal executive officer By: /s/ William M. Clancy William M. Clancy Chief Financial Officer-designate principal financial officer 6
